DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/21 has been entered.

Response to Amendment
3.	The objection to Claim 14 as set forth in the Final Rejection filed 12/16/20 is overcome by the cancellation of the claim.

4.	The objection to Claim 15 as set forth in the Final Rejection filed 12/16/20 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 3, 4, 7, 10, 13, and 14 as set forth in the Final Rejection filed 12/16/20 is overcome by the cancellation of the claims.

Claims 2, 5, 6, 9, 12, and 16 as set forth in the Final Rejection filed 12/16/20 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 3, 4, 7, 10, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (US 2013/0264560 A1) as set forth in the Final Rejection filed 12/16/20 is overcome by the cancellation of the claims.

8.	The rejection of Claims 2, 5, 6, 8, 9, 12, and 15-18 under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (US 2013/0264560 A1) as set forth in the Final Rejection filed 12/16/20 is NOT withdrawn in view of the Applicant’s arguments.

9.	The rejection of Claims 3, 4, 7, 10, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1) as set forth in the Final Rejection filed 12/16/20 is overcome by the cancellation of the claims.

10.	The rejection of Claims 2, 5, 6, 8, 9, 11, 12, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1) as set forth in the Final Rejection filed 12/16/20 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 2, 5, 6, 8, 9, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (US 2013/0264560 A1).
	Dobbs et al. discloses triazine compounds of the following form:

    PNG
    media_image1.png
    129
    380
    media_image1.png
    Greyscale

where Ar1-3 = independently:

    PNG
    media_image2.png
    118
    377
    media_image2.png
    Greyscale

where a = 1-5, b = 0-5, and c = 0-4 ([0064], [0067]-[0068]); Q = N, O, S-heterocycle (among others) ([0066]).  An embodiment is disclosed:

    PNG
    media_image3.png
    258
    396
    media_image3.png
    Greyscale

(page 8) such that R19 = unsubstituted C6 aryl group (phenyl) of Chemical Formula 3 as recited by the Applicant.  However, Dobbs et al. does not explicitly disclose the light-emitting material as recited by the Applicant, particularly in regards to the position of the two carbazolyl groups (attached to the two phenyl groups).  Nevertheless, it would have been obvious to modify Compound A17 as disclosed by Dobbs et al. such that it conforms to Chemical Formula 3 as recited by the Applicant, with R3-4 and R5-6 combined together with their respective nitrogens to form a substituted heteroaryl group (substituted carbazolyl); sub5 = hydrogen of Chemical Formula 6 as recited by the Applicant; NR3R4 = NR5R6 = Structure Formula (A9) as recited by the Applicant (with Sub1-2 = unsubstituted C4 alkyl group (t-butyl)); Sub1-2 = unsubstituted C4 alkyl group (t-butyl) of Chemical Formula 11 as recited by the Applicant; triazine group = Structural Formula (B34) as recited by the Applicant.  The motivation is provided by the fact that the modification merely involves change in position of the two carbazolyl substituents on the phenyl groups, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Dobbs et al.’s general formula, thus rendering the production predictable with a reasonable expectation of success.  
.

14.	Claims 2, 5, 6, 8, 9, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1).
	Yamamoto et al. discloses compounds of the following form:  (Cz-)n-A where Cz = (substituted) arylcarbazolyl group, n = 1-3, and A = (M)p-(L)q-(M’)r (with p = 0-2, q = 1-2, r = 0-2 (p+r >=1), M = M’ = independently N-containing heteroaromatic ring, and L = single bond or aryl group ([0024]).  An embodiment is disclosed:

    PNG
    media_image4.png
    384
    364
    media_image4.png
    Greyscale

(page 16) such that such that R19 = unsubstituted C6 aryl group (phenyl) of Chemical Formula 3 as recited by the Applicant.  However, Yamamoto et al. does not explicitly disclose the light-emitting material as recited by the Applicant, particularly in regards to the position of the two carbazolyl groups (attached to the two phenyl groups).  Nevertheless, it would have been obvious to modify Compound (A50) as disclosed by Yamamoto et al. such that it conforms to Chemical Formula 3 as recited by the Applicant, with R3-4 and R5-6 combined together with their respective nitrogens to form an unsubstituted heteroaryl group (carbazolyl); sub5 = hydrogen of Chemical Formula 6 as recited by the Applicant; NR3R4 = NR5R6 = Structure Formula (A9) as recited by the Applicant (with Sub1-2 = hydrogen); Sub1-2 = hydrogen of Chemical Formula 11 as recited by the Applicant; triazine group = Structural Formula (B34) as recited by the Applicant; corresponds to (67) as recited by the Applicant in Claim 11.  The motivation is provided by the fact that the modification merely involves change in position of the two carbazolyl substituents on the phenyl groups, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily 

Response to Arguments
15.	The Applicant argues on page 18 that the prior art as cited above “do not teach or suggest substitution of one or more phenyl residues with an aryl-substituted nitrogen in the ortho position.”  The Applicant has argued on pages 19-21 for unexpected results (as shown in Table 1 and Table A), stating that the principle of ortho-substitution of phenyl residues bound to the triazine core resulting in technical benefits “works for all substituents” based on the data.  Applicant's arguments have been fully considered but they are not persuasive.  The Office maintains the position as cited in the previous Office Action, wherein the data is not unpersuasive as it not commensurate with the scope of the claims, particularly in view of the broad nature of the substituent groups attached to the triazine core (see, for example, the scope of amino substituent groups of Chemical Formulae 3 and 4 as recited in the claims).  Furthermore, additional problems exist.  In Table 1, notice that inventive compound (1) (the only inventive compound tested) is no longer encompassed by any of the Applicant’s claims, rendering the data irrelevant.  In Table A, which shows EQE data for inventive compounds (1), (67), and 

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY YANG/Primary Examiner, Art Unit 1786